Citation Nr: 0011664	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

In reviewing the record, the Board notes that the veteran 
underwent a VA psychiatric examination as recently as 
February 1998.  The evaluation included psychological testing 
and was rather thorough in nature.  The psychiatrist 
indicated that symptomatology associated with the veteran's 
PTSD was mild, and the examiner attributed most of the 
veteran's psychiatric difficulties to his nonservice-
connected personality disorder.  However, the veteran's 
readjustment counseling therapist has indicated through a 
December 1998 statement and April 1999 RO hearing testimony 
that symptomatology associated with the veteran's PTSD was 
significantly more disabling.  While more weight is given to 
a psychiatrist's opinion given the amount of his or her 
training when compared to a counselor, it is pertinent to 
note that the record shows that the veteran's treating 
counselor is a therapist with the Vets Center, has worked 
with the veteran for several years, and has extensive 
experience in the field of PTSD.  The Board finds that the 
evidence as a whole is sufficiently conflicting in nature to 
warrant another examination by a psychiatrist who has not 
examined the veteran.

As noted above, the VA psychiatrist assigned a GAF score of 
50 in February 1998, but the same examiner noted that the 
veteran's PTSD was mild; the examiner indicated that the 
veteran's primary psychiatric problem was a personality 
disorder.  The Board finds that a GAF score for PTSD symptoms 
alone would be helpful in resolving the issue on appeal.  As 
there is clear indication of nonservice-connected psychiatric 
impairment, the examination should distinguish between 
service and nonservice-connected psychiatric symptomatology.   
In view of the foregoing, this case is REMANDED for the 
following actions:

1.  In order to ensure a complete record, 
the RO should obtain any VA and Vet 
Center treatment records relating to the 
veteran's PTSD that are not already of 
record, and associate them with the 
claims file.

2.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not examined the veteran, to 
determine the current severity of his 
service-connected PTSD.  All indicated 
evaluations, studies and tests deemed 
necessary should be accomplished, 
including psychological testing.  The 
examiner should distinguish between the 
symptomatology attributable to PTSD and 
any non-service-connected psychiatric 
disorder that may be present (i.e., 
personality disorder) and identify, to 
the extent possible, the impairment 
attributable to each.  It is requested 
that the examiner provide a full 
multiaxial evaluation, including a score 
on the GAF scale on Axis V for PTSD 
alone, with an explanation of the score's 
meaning.  In addition, it is requested 
that the examiner offer an opinion as to 
degree of occupational and social 
impairment caused solely by the veteran's 
PTSD.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




